CAMPBELL, District Judge.
This is a motion made by the plaintiff for summary judgment.
I do not see anything to the contention of the defendants that the principal was not ordered to return the boat but that the surety company was so ordered, because by the terms of the bond the principal was obliged to return the boat on the day of trial to the Collector of Customs for the Port of New York, without any order, and no direction to the principal was necessary unless he was to return it to some officer other than the Collector of Customs.
The principal not having returned the boat on the day of trial, the surety w'as directed to return it to the Marshal.
Other defenses, however, are presented, which are real defenses which the defendants are entitled to try out, and therefore I cannot find the answers to be frivolous or sham, and the motion is denied.